Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 May 2022.
Claims 1-20 are pending and 11-20 are examined.
Drawing
Figure 2 is objected to under 37 CFR 1.83(a).  Labels for satellites 1-6 are missing as disclosed in [0033].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Analysis for Independent Claims 11:
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claim 11 is rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claim 11 is rejected under 35 USC §101 because the claimed invention is directed to a machine, which is statutory category of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes).  The abstract idea falls under “Mental Processes” Grouping.  The independent claim and the other claims recite devices to receive a plurality of signals, identify a plurality of measurements, calculate an auxiliary navigation solution, calculate one or more single difference residuals, perform statistical tests, and identify a set of measurement as recited in independent claim 11.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements to receive a plurality of signals, identify a plurality of measurements, calculate an auxiliary navigation solution, calculate one or more single difference residuals.  The receiving, identifying, and calculating is recited at a high level of generality (i.e. as a general means of gathering navigation data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The identifying a set of measurement step is also recited at a high level of generality (i.e. as a general means of outputting result from the performing statistical tests step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   The “statistical tests” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose navigation environment.  The navigation environment is recited at a high level of generality and is merely automates the identifying step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the performing and identifying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that “Frequently, monitoring the health and integrity of the sensors within the navigation system is achieved by exploiting the redundancy in the sensor measurements provided by the various sensors, and by using probabilistic algorithms to detect faults and estimate kinematic errors during fault free operations. One example of a method used to monitor the integrity of measurements used by a navigation system is a solution separation method is well known” [0003].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Analysis for Dependent Claims 12-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 12-20 are directed to “a system’. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”.
Claims 12-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 12-20 are directed to the judicial exception of a mental process.
Claims 12-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 11 applies. Claims 12-20 are directed to the judicial exception of a mental process.
Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 12-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 12-20 are not integrated into a practical application.
Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 12-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 12-20 fail to claim anything significantly more than the judicial exception.
Conclusion:
Dependent claims 12-20 are directed to the abstract idea of a mental process.  Accordingly, claims 12-20 are not patent eligible.  Overall, claims 11-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter and are not patent eligible.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Milyutin et al., US 2011/0115669 A1.
As to claim 1, Milyutin teaches a navigation system comprising:
at least one receiver configured to receive a plurality of signals transmitted from a plurality of transmitters (“Measurements at the base receiver and at the rover receiver contain errors which are strongly correlated. For example, clock errors in a satellite transmitter are common to the signals received by both the base receiver and the rover receiver”, ¶31); and
a processing unit operatively coupled to the navigation system, the processor configured to identify a plurality of measurements associated with the plurality of transmitters (Fig. 9), wherein executable instructions cause the processing unit to:
calculate an auxiliary navigation solution based on a calculated single difference between the plurality of measurements (Fig. 1 and related text in particular “calculate single differences” S102; radius vector at the instant from different time instants measured from satellite signal transmission represents the phase center variation, ¶75-76);
calculate one or more single difference residuals for the auxiliary navigation solution (Fig. 1 and related text in particular “calculate residuals” S106, ¶133); 
perform statistical tests on the one or more single difference residuals (Fig. 1 and related text in particular “Measurement consistent?” S110; linear model of observation with sum of residuals squares”, ¶122-123); and 
identify a set of measurements in the plurality of measurements for use in a solution separation method based on the statistical tests Fig. 1 and related text in particular “Detect and remove anomalies S114; Elimination of anomalous measurements based on squares method, ¶125).
As to claim 12, Milyutin teaches the navigation system wherein the executable instructions further cause the processing unit to include a measurement from the plurality of measurements in the set of identified measurements when the statistical tests performed on the single difference residuals to the measurement are passed (“If the weighted sum of residuals squares exceeds a threshold value (which is a fractile of the distribution) .chi..sub.1-.alpha..sup.2(m-n), then an anomaly is assumed to be present, ¶124).
As to claim 13, Milyutin teaches the navigation system wherein the statistical test is at least one of: 
a Chi-squared test (“triangular and square matrices”, ¶167, 122-125); and 
a Gaussian test.
As to claim 14, Milyutin teaches the navigation system wherein the solution separation method comprises: 
processing the set of measurements to determine a full navigation solution (Fig. 2 and related text teaches measurements to eliminate ambiguities vector); 
processing subsets of the set of measurements to determine a set of navigation sub-solutions (Fig. 2 and related text teaches determination of observation vector and matric measurements to determine integer ambiguities vector candidates).
As to claim 15, Milyutin teaches the navigation system wherein the executable instructions further cause the processing unit to: 
compare the set of navigation sub-solutions to the full navigation solution (Fig. 2 and related texts shows estimation of ambiguities and evaluate with fix criteria); 
detect faults and computing protection levels of quantities of a navigation solution based on a full navigation solution estimate, navigation sub-solutions estimates, dependence among the full navigation solution and the set of navigation sub-solutions, and probabilities of missed detections and false alerts (Figure 2 and related text; “probability of a type 1 error (also referred to as a "false alarm") as .alpha”, ¶123).
As to claim 16, Milyutin teaches the navigation system wherein the executable instructions further cause the processing unit to process subsets of the subsets of the set of measurements to determine a set of navigation sub-sub-solutions (Fig. 1 and related text in particular “Measurements consistent?” S110).
As to claim 17, Milyutin teaches the navigation system wherein the executable instructions further cause the processing unit to exclude measurements in the set of measurements based on the set of navigation sub-sub-solutions (Fig. 1 and related text in particular “State vector determination possible with remaining measurements?” S116 and “eliminate all measurement” S118).
As to claim 18, Milyutin teaches the navigation system wherein the processing unit calculates the one or more single difference residuals as part of a statistical filter used to process the plurality of measurements (“Detection criteria are based on the residuals between the calculated and the derived single differences. For resolving integer ambiguities, computations based on Cholessky information Kalman filters”, abs).
As to claim 19, Milyutin teaches the navigation system wherein the statistical filter is at least one of: a Kalman filter; an Extended Kalman filter; and an Unscented Kalman filter (“Conventional statistical methods can be used to solve the system of equations; for example, the least squares method (LSM), the dynamic Kalman filtering method, and various modifications and combinations of LSM and Kalman”, ¶29).
As to claim 20, Milyutin teaches the navigation system wherein a measurement in the plurality of measurements is a pseudorange measurement (“The pseudo-range between a satellite and a receiver is obtained by measuring the time delay of a code modulation signal transmitted by the satellite and received by the receiver.”, ¶28).
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667